The following opinion was filed November 18, 1913:
Maeshall, J.
Plaintiff challenges the finding of fact in. defendant’s favor as to the latter having appropriated the former’s lumber which came from the old walk. If the court erred in. respect to that, plaintiff should have had judgment for such lumber. He also complains of the finding to the effect that the old sidewalk was replaced by the new one because of the former being defective, — the theory being that,, if the old sidewalk was in such good condition that there was no reason for replacing it other than because the board of public works favored cement walks, the displacement was-illegal. Those matters are ruled in defendant’s favor because the record does not satisfy us of the findings being against the clear preponderance of the evidence.
Assuming for the case that counsel is right as to the limit of authority to replace the old with new sidewalks, the record does not convince us, clearly, that the board of public works failed to observe such limitation. Whatever conditions precedent to the right of the board to act existed, in the absence of pretty clear evidence to the contrary, we must assume that it kept within the scope of its authority. So far as it was required to pass upon matters of fact, as for example whether the old sidewalk was out of condition, or its being out of condition was so liable to occur that its replacement by a new walk was reasonably necessary, its judgment is conclusive if it rests on any reasonable basis. To overturn such judgment would require a case showing a clear abuse of authority. However, here, as indicated, there is a finding that the old sidewall?:, on the day when it was taken up, was defective and we do not see our way clear to overrule that decision.
The defendant’s appeal challenges the recovery by plaint*58iff of tbe amount of the tax paid under protest in excess of the sum appropriate to the order entered by the board of public works for construction of a cement sidewalk, containing about 480 feet. The jurisdictional requisite to the contractor legally constructing the sidewalk was the order entered by the board. His agreement with the city was to replace defective ■sidewalks with cement walks as he should be ordered in writing by such board. He was thus ordered as to a walk of about 480 feet, that being sufficient for a six-foot walk. It ■gave him no warrant for constructing a fifteen-foot walk. The trial court ruled correctly in limiting the right of the city to charge plaintiff’s property for the contractor’s benefit to the contract cost of the work he was ordered to construct.
Counsel denominates the call in the order made by the board of public works for a six instead of a fifteen-foot walk as a mere clerical mistake; and insists that it was in no .sense jurisdictional. It may be that a six-foot walk was ordered when a fifteen-foot should have been, but the difficulty can hardly be called a clerical mistake. The order was a final •discretionary act of the board of public works. It' doubtless specified just what it intended to at the time. The contractor had no authority to proceed other than upon the order and was limited thereby. It is not perceived why he was not a mere voluntary actor as to whatever he did beyond the scope of such order.
By the Court. — The judgment is affirmed.